Fred J. Shoemaker, Judge.
Plaintiffs, Lamar Adams et al., pursuant to Civ.R. 53(E)(2), timely filed objections to the decision of the magistrate filed April 7, 1997, wherein the *97magistrate recommended that judgment be rendered in favor of defendant, Ohio Department of Rehabilitation and Correction, and that defendant’s employees were entitled to immunity pursuant to R.C. 2743.02(F) and 9.86.
Upon consideration of the objections, the court hereby adopts the magistrate’s decision and grants judgment in favor of defendant. The court specifically finds that the magistrate’s decision is sufficient for the court to make an independent analysis of the issues and to apply appropriate rules of law in reaching its judgment.
Furthermore, plaintiffs have not filed a transcript or an affidavit concerning evidence submitted to the magistrate if no transcript was available.
The magistrate heard the testimony of all the witnesses and was charged with the responsibility to evaluate the credibility of each witness and weigh the totality of the evidence. He determined that plaintiffs failed to prove their causes of action by a preponderance of the evidence. I agree with the magistrate’s factual and legal conclusions.
Judgment is rendered in favor of defendant. Court costs are assessed against plaintiffs. The clerk shall serve upon all parties notice of this judgment and its date of entry upon the journal.

Judgment for defendant.

FRED J. ShoemakeR, J., retired, of the Franklin County Court of Common Pleas, sitting by assignment.